DETAILED ACTION
Acknowledgements
This action is in response to Applicant’s filing on Jun. 13, 2022, and is made Non-Final. This action is being examined by James H. Miller, who is located in Dallas, Texas, in the central time zone (CST), and who can be reached by email at James.Miller1@uspto.gov or by telephone at (469) 295-9082. 
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Examiner is available for interviews, generally: M–F, 10 a.m.–4:00 p.m., CST.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jun. 13, 2022, has been entered.
Claim Status
 The status of claims is as follows:
Claims 1–5, 9–15, 18, and 21–28 are now pending and examined with Claims 1, 11, and 18 in independent form.
Claims 1, 9, 11, 12, and 18 are amended.
Claims 6–8, 16, 17, 19, and 20 are presently cancelled.
Claims 21–28 are presently added.

Response to Amendment
 	Applicant's Amendment has been reviewed against Applicant’s Specification filed July 17, 2020, [“Applicant’s Specification”] and accepted for examination. No new matter was entered.
Response to Arguments
 35 U.S.C. § 101 Argument
Applicant agues the amended claims recite a technical solution to a technical problem. Applicant’s Reply *9–12. Applicant argument is persuasive but for different reasoning as explained below. The amended claims are sufficiently similar to USPTO Example 42, eligible Claim 1, and are a practical application of the recited exception. MPEP § 2106.05(e).
35 U.S.C. § 103 Argument
Applicant’s arguments with respect to Claims 1–5, 9–15, 18, and 21–28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Examiner’s Statement of Eligibility Under 35 U.S.C. § 101
The pending claims are directed to a statutory category, recite an abstract idea exception but integrate the exception into practical application in some other meaningful way through additional meaningful elements. MPEP § 2106.05(e). Examiner finds USPTO Example 42 instructive.
In Example 42, Claim 1, the example held the claims eligible under § 101. In that example, the claims recited a method for physicians, who are physically separate and unaware of each other, to access remote patient medical records, locally stored on a computer in a non-standard format selected by each local physician. The hypothetical Specification described the problem for physicians in continually monitoring patient medical records for updated information because records in remote locations are not capable of being shared due to format inconsistencies between the data. The Example reasoned that although the hypothetical claims recited an abstract idea exception, it was applied in an eligible manner (practical application) by allowing remote physicians to share information in a standardized format, regardless of the format in which the information was locally stored. The additional limitation were: (1) storing information; (2) providing remote access over a network; (3) converting updated information that was input by a user in a non-standardized form to a standardized format; (4) automatically generating a message whenever updated information is stored; and (5) transmitting the message to all of the users [collectively, “meaningful limitations (1)–(5)”]
In Example 42, Claim 2, the example held the claims ineligible under § 101. In that example, the claim as a whole merely described how to generally “apply” the concept of storing and updating patient information in a computer environment. The claimed computer components were recited at a high level of generality and were merely invoked as tools to perform an existing medical records update process. The example reasoned, simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
Examiner finds the amended claims more similar to Example 42, Claim 1—the eligible exemplary claims. Here, like Example 42, Claim 1, which applied the abstract idea in an eligible manner (technical solution to a problem) to covert non-standardized data into standardized data to permit sharing and use, the amended claims convert “user” “electronic transaction information [ ] in a first format having a first syntax” and “merchant-related” “additional electronic transaction data [ ] in a second format … [and] a second syntax” to “determin[e] similar merchants from transaction data having different formats and syntaxes” and “provid[e] one or more recommendations or discounts related to the set of similar merchants.” Claim 1. Further like the hypothetical example specification which described the problem for physicians in continually monitoring patient medical records for updated information because records in remote locations are not capable of being shared due to format inconsistencies between the data, here, Applicant’s Specification describes problems with processing transaction data using existing systems. Specifically, Applicant’s Specification explains that existing systems/methods are:
“computationally expensive … to aggregate and process” “more than 1 billion transactions … every month.” Spec., ¶¶ [0003], [0021].
unable “to accurately extrapolate information from the recorded transactions and to understand the context of the transactions” Spec., ¶ [0002].
These problems exist because transaction data uses “various syntax and formats that may be proprietary to those systems.” Spec., ¶ [0002]. 
Further like Example 42, Claim 1, which recited additional “meaningful limitations of (1)–(5)” supra, here, the amended claims recite the additional meaningful limitations of: (a) segmenting the electronic transaction information into transaction words; (b) generating a second transaction description related to the transaction; (c) identifying a category of the transaction; (d) generating a user transaction history; (e) providing the user transaction history to a machine learning model; (f) receiving from the machine learning model a set of word embedding vectors and values indicating keywords that are more dominant; (g) generating transaction vectors based on the set of word embedding vectors by calculating a mean or absolute maximum of the set of word embedding vectors across each dimension of the plurality of dimensions; (h) generating merchant vectors based on the additional electronic transaction data and values corresponding to the plurality of dimensions; (i) determining a set of similar merchants; and (j) providing one or more recommendations or discounts related to the set of similar merchants for display to the user. Thus, the first user transaction data in a first format and first syntax and the second merchant-related transaction data in a second format and second syntax are accurately converted into a standard format via the claimed method, limitations (a)–(j), supra, to address the technical challenges of accurately determining various proprietary formats and syntaxes of transaction data, supra.
Accordingly, the additional elements of the pending claims recite a specific improvement over prior art systems by allowing various electronic transactions is various proprietary formats and syntaxes to be accurately extrapolated and their context understood in a computationally more efficient manner. MPEP § 2106.05(e).

Specification
The disclosure is objected to because of the following informalities. Appropriate correction is required.
¶ [0049]: It is believed that “one or more transaction vectors” in the following sentence “The similarities module 114 may transform the one or more transaction vectors based on a transformation criteria. In some implementations” should be “one or more word embedding vectors” for consistency with the explanation in ¶ [0050].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 9–12, 15, 18, 21, and 24–28 are rejected under 35 U.S.C. 103 as being unpatentable over Hamooni et al. (U.S. Pat. Pub. No. 2020/0134627) [“Hamooni”] in view of Brosamer et al. (U.S. Pat. No. 10,949,825) [“Brosamer”] and in view of Barbour (U.S. Pat. Pub. No. 2020/0380021) [“Barbour”] and further in view of teaching reference NPL: Mordecki, Gabriel, “Word embeddings: how to transform text into numbers,“ MonkeyLearn Blog, December 17, 2017 (https://monkeylearn.com/blog/word-embeddings-transform-text-numbers/) [“NPL MonkeyLearn”].

Regarding Claim 1, Hamooni discloses
A method comprising: 
receiving electronic transaction information of one or more transactions of a user,
(See at least Fig. 1 and associated text ¶ [0056],” A cuisine type classification system 102 is in communication with a payment network to receive transaction data for payment transactions.” Fig. 3, step 302.; ¶ [0077])

wherein the electronic transaction information is in a first format having a first syntax;
(See at least ¶ [0059], “Embeddings extractor 108 may use models (e.g., word2vec, syntactic, and semantic patterns [plural] that can be reproduced from transaction data related to a customer-restaurant interaction, etc.) to characterize transaction data based on co-occurrence, frequency, or context of words in a document or payment transaction.”
Alternatively, Barbour. See at least ¶ [0018], “For any input text, then, the corresponding embedding generated by the neural langue model may capture the semantic or syntactic characteristics of that text.” See also, ¶¶ [0009], [0010] (describing “transaction records that are not standardized” and “not easily interpreted” as the technical problem solved by the invention of Barbour). For Barbour, the resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is the same as that presented below.)

for each transaction of the one or more transactions: segmenting, based on a segmenting criteria [models/restaurant name/seed words], the electronic transaction information of the transaction into one or more transaction words; 
(See at least Fig. 1 and associated text  ¶ [0059], where the “embeddings extractor 108 generates a document for words used in the documents of the transaction.” “Embeddings extractor 108 may use models (e.g., word2vec, syntactic, and semantic patterns that can be reproduced from transaction data related to a customer-restaurant interaction, etc.) to characterize transaction data based on co-occurrence, frequency, or context of words in a document or payment transaction.” ¶ [0059]; See also ¶ [0061], describing the feature extractor 110 that segments transaction information into transaction words. “[C]uisine label generator 104 uses seed words ( e.g., a set of words that are selected to initiate a training process, words representing different cuisines for initiating a label generation, etc.) as common patterns to create cuisine labels based on restaurant names. For example, cuisine label generator 104 may generate a classification for an Indian cuisine type if the word "Bombay" appears in the name of the restaurant.” ¶ [0056]. Thus, the transaction information is “segmented” into the transaction word of “Bombay”. “[C]uisine label generator 104 generates a cuisine type label by determining a word ( e.g., selecting a word, etc.) that satisfies a combination of one or more selection criteria (e.g., a support criteria, a confidence criteria, a significance criteria, etc.). ¶ [0064])

generating, based on the one or more transaction words, a second transaction description related to the transaction; and
(Examiner interprets “generating … a second transaction description related to the transaction” as “concatenating one or more transaction words of the transaction.” Spec., ¶ [0041].  See at least ¶ [0063] where the “classifier constructor 106 may be programmed to combine (e.g., concatenate, multiply, join, etc.) feature extractions and embedded extractions.” Alternatively, see at least ¶ [0056], where based on segmenting the transaction information into “Bombay,” a second transaction description of “Indian” is generated. ¶ [0060])

identifying, based on the second transaction description, a category of the transaction;
(See at least Fig. 1 and associated text ¶ [0058], where “the classifier constructor 106” after receiving the concatenated words (second transaction) classif[ies] restaurants into different cuisine types using extracted features and/or embedded features.” Alternatively, see at least ¶ [0056] above where the cuisine type of “Indian” is identified.)

generating, based on the corresponding identified category of each transaction of the one or more transactions, a set of transaction history data of the user;
(See at least ¶ [0109], where “after merchant cuisine type model 112 categorizes the merchants into different categories, a computing device coupled to the merchant cuisine type model 112 generates a cardholder [cuisine] profile ( e.g., a cardholder signature, etc.) which may be used to detect a fraudulent transaction whenever a transaction does not follow the user's previous purchasing pattern.” A cardholder cuisine profile is “a set of transaction history data of the user” as further explained by Hamooni, ¶ [0110], “the cuisine type for a restaurant can be used for fraud detection by generating a cuisine type signature for a cardholder associated with how frequently he/she visits (e.g., eats, dines, etc.) at each category of the restaurant. In some non-limiting embodiments or aspects, a cuisine signature may include: Cardholder X's signature={Italian=10, Mexican=2, Vietnamese= 14, Chinese=3}, such that, during the processing of a restaurant transaction, the restaurant is aligned with the cardholder's cuisine signature, such that, based on deviations, a signal can be generated to identify when the transaction may be a fraudulent one. 
Alternatively, “after merchant cuisine type model 112 categorizes the merchants into different categories, a computing device coupled to the merchant cuisine type model 112 generates … personalized restaurant recommendations. … the cuisine type of a restaurant is a valuable piece of information that can boost the performance of the recommendation engine in terms of recommending more relevant restaurants to users. ¶¶ [0110]–[0111]. “[E]mbeddings extractor 108 generates embeddings (e.g., characteristics) [second data] for each merchant name [first data] based on a customer-restaurant interaction. The embeddings extractor 108 interprets payment transactions and uses the interpretation to represent or identify (e.g. use, process, record, etc.) each merchant name as a word ( e.g., numerically represents the merchant names, generates a token, etc.), such that, in some non-limiting embodiments or aspects, each payment transaction of a consumer appears in one document (e.g., a consumer's ledger of restaurants, etc.) and each merchant name (e.g., a restaurant, food vendor, etc.) associated with a payment transaction of the consumer corresponds to a word associated with the document (e.g. a consumer's ledger). In some non-limiting embodiments or aspects, the words may be chronologically arranged.” ¶ [0060].)

providing the set of transaction history data of the user as an input to a machine learning model, 
(See at least ¶ [0104], where “merchant cuisine type model 112 automatically predicts one or more cuisine type classifications using the merchant cuisine type model 112 based on one or more payment transactions associated with a consumer.” Transactions are input as an “input vector to produce an output vector” and use transaction words as explained above. ¶ [0106]. 

wherein the machine learning model has been trained based on historical transaction data to output word embedding vectors based on input transaction history data;
(“A claim is only limited by positively recited elements” MPEP § 2115. Here, Examiner interprets that the machine learning model and how it is trained as not being positively recited by the claims. Likewise, as claimed here, the underlined limitation is likely intended use (although the output of the ML model is positively claimed in the next limitation).  Thus, this limitation does not serve to limit the claim. However, should a  reviewing court disagree, Hamooni discloses said limitation. See at least ¶ [0105], “[A] deep learning neural network is used to classify the restaurants.” ¶ [0105]. “[A] training dataset may be provided from a set of debit/credit card transactions [historical transaction data] that can be used by classifier constructor 106 to train the [neural network] model. ¶ [0106]. Fig. 4 (machine learning model); ¶ [0105]. Historical transaction data is used from “a predefined time.” ¶ [0106]. The ML model “to output word embedding vectors based on input transaction history data” is rejected by ¶ [0102] as cited in the next limitation.)

receiving, from the machine learning model based on the set of transaction history data, a set of word embedding vectors [embeddings] representing words in the set of transaction history data as sets of values corresponding to a plurality of dimensions, 
(See at least ¶ [0102], “embeddings extractor 108 associates or generates a document for a merchant (e.g., represents each restaurant of a set of payment transactions as a respective document, etc.), and then associates or generates each consumer as a word of that document (e.g., each consumer is represented as a word of the merchant document, etc.), such that each payment transaction of a restaurant corresponds to a word (e.g., consumer, etc.) appearing in a document (e.g., the restaurant's ledger of consumers, etc.). In some non-limiting embodiments or aspects, these words may be generated or associated to have a chronological order [set of historical transaction data] … After creating the documents, a [machine learning] model is applied (e.g., apply [document to vector] doc2vec, etc.) to these documents which in some nonlimiting embodiments or aspects may refer to restaurants, and consequently the document embeddings returned by doc2vec are restaurant embeddings.” Fig. 3 and associated text ¶ [0104]. 
“Word embedding vectors” or simply, “embeddings,” represent words as sets of values and “word2vec” (the exemplary model cited by Applicant’s Speciation for performing said function in ¶ [0047]) also performs this function, here. E.g., NPL MonkeyLearn at p. 005–6. Teaching reference “NPL MonkeyLearn” is used to identify the knowledge of a person having ordinary skill in the data analysis arts for the citation and is cited in its entirety in accordance with MPEP § 2112. 
“In some non-limiting embodiments or aspects, the embeddings extractor 108 may include compiled program instructions capable of being executed to generate embeddings … to automatically generate (e.g., automatically, without supervision, etc.) embedding documents to capture multiple degrees (e.g., dimensions, etc.) of similarity amongst restaurants.” ¶ [0059]; see also ¶ [0097] (“the use of a merchant embedding, any merchant (e.g., restaurant, etc.) may be represented in a lower-dimensional space based on an inherent structure imposed by restaurant characteristics, such as cuisine type, price range, and restaurant location)”), ¶ [0108], NPL MonkeyLearn at p. 002, 007.

wherein higher values in the sets of values indicate keywords that are more dominant;
(See at least ¶ [0059], “Embeddings extractor 108 may use models (e.g., word2vec, syntactic, and semantic patterns that can be reproduced from transaction data related to a customer-restaurant interaction, etc.) to characterize transaction data based on co-occurrence, frequency, or context of words in a document or payment transaction.” The frequency (or number of times that a word occurs in a document) is represented by a higher value. ¶ [0110] (“how frequently he/she visits (e.g., eats, dines, etc.) at each category of the restaurant … Cardholder X's signature={Italian=10, Mexican=2, Vietnamese= 14, Chinese=3},”). 
Alternatively, See NPL MonkeyLearn at *005 (“the probability of co-occurrence will be high making the PMI for "monkey" and "banana" also a high number. Finally, when two words co-occur very little, the result will be the log of near 0: a very low negative number.”). see also, p. 007 (“word2vec proposed many optimizations to them, such as: Give more weight to the closer words in the window. Remove rare words (that only appear a few times) from the texts.”)

[…]


receiving additional electronic transaction data related to one or more merchants, 
(See at least Fig. 1 and associated text ¶ [0056],” A cuisine type classification system 102 is in communication with a payment network to receive transaction data for payment transactions.” Fig. 3, step 302.; ¶ [0077])

wherein the additional electronic transaction data is in a second format different than the first format having a second syntax different than the first syntax; 
(See at least ¶ [0059], “Embeddings extractor 108 may use models (e.g., word2vec, syntactic, and semantic patterns [plural] that can be reproduced from transaction data related to a customer-restaurant interaction, etc.) to characterize transaction data based on co-occurrence, frequency, or context of words in a document or payment transaction.”
Alternatively, Barbour. See at least ¶ [0018], “For any input text, then, the corresponding embedding generated by the neural langue model may capture the semantic or syntactic characteristics of that text.” See also, ¶¶ [0009], [0010] (describing “transaction records that are not standardized” and “not easily interpreted” as the technical problem solved by the invention of Barbour). For Barbour, the resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is the same as that presented below.)

generating one or more merchant vectors [merchant embeddings] based on the additional electronic transaction data, 
(See at least ¶ [0105], “Referring now to FIG. 4, in some non-limiting embodiments or aspects, a deep learning neural network is used to classify the restaurants. As shown in FIG. 4, the neural network includes several parallel input paths, each corresponding to a different feature, such as, merchant features (e.g., business features as described above, etc.), and embeddings ( e.g., consumer embeddings, merchant embeddings, name embeddings, etc.).”)

wherein the one or more merchant vectors comprise values corresponding to the plurality of dimensions;
(See at elast ¶ [0059], “In some non-limiting embodiments or aspects, the embeddings extractor 108 may include compiled program instructions capable of being executed to generate embeddings … to automatically generate (e.g., automatically, without supervision, etc.) embedding documents to capture multiple degrees (e.g., dimensions, etc.) of similarity amongst restaurants.” ¶ [0097] (“the use of a merchant embedding, any merchant (e.g., restaurant, etc.) may be represented in a lower-dimensional space based on an inherent structure imposed by restaurant characteristics, such as cuisine type, price range, and restaurant location)”), ¶ [0108]; see also, NPL MonkeyLearn at p. 002, 007.

[…]

Hamooni discloses determining a personalized recommendation of a similar restaurant (singular merchant) using historical consumer transaction word vectors output from a machine learning model and providing the restaurant recommendation to the user. Hamooni, ¶¶ [0111], [0055]. Hamooni does not explicitly disclose determining a set of similar merchants (plural) and providing same to the user. Therefore, Hamooni does not explicitly disclose but Brosamer discloses: 

determining, based at least on the one or more transaction vectors and the one or more merchant vectors, a set of similar merchants; and providing one or more recommendations or discounts related to the set of similar merchants for display to the user.
(The italicized phrase “for display” is interpreted as intended use because it describes a purpose or function of the thing being claimed, which is “providing the set of similar merchants … to the user.” Statements of intended use fail to distinguish over the prior art. MPEP § 2103(I)(C). However, should a reviewing court disagree, prior art Brosamer discloses said limitation. See at least Col. 2:36–40, “classify merchants into machine classifications by comparing information associated with the merchant using various machine-learning models,” such as “word2vec” (the same model used by Hamooni and disclosed by Applicant’s Specification). Col. 3:66. Figs. 3 & 7 disclose a set of similar merchants for display to the user.)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have determined a set of similar merchants (plural) and providing same to the user as explained in Brosamer, to the known invention of Hamooni, with the motivation to accurately determine “the fees that the merchant pays to the credit card companies, and determines if the merchant needs to report payments to the Internal Revenue Service (IRS) for tax purposes.” Brosamer, col. 1:10–27.
	Hamooni discloses generating one or more transaction vectors based on the set of word embedding vectors. Hamooni, ¶ [0102], Fig. 3 and associated text ¶ [0104], ¶ [0059], ¶ [0097], ¶ [0108]. Hamooni does not explicitly disclose generating one or more transaction vectors by calculating a mean or absolute maximum of the set of word embedding vectors across each dimension of the plurality of dimensions. Therefore, Hamooni does not disclose but Barbour discloses:

generating one or more transaction vectors based on the set of word embedding vectors by calculating a mean 
(See at least ¶ [0047], “a neural language model may be utilized as a language model to obtain mathematical representations of the search query terms and the data records. Such a neural langue model may be adapted to map text ( e.g., a word, token or term, all used here interchangeably) onto a compact mathematical representation known as an "embedding" (or vector) in a vector space. For any input text, then, the corresponding embedding generated by the neural langue model may capture the semantic or syntactic
characteristics of that text. Accordingly, in some embodiments to generate a single mathematical representation for a merchant portion of an electronic transaction record, the neural language model may be applied to each term of the merchant portion to generate a corresponding embedding for each term. [dimensions] The embeddings can then be combined (for example, summed) to generate a single mathematical representation for the merchant portion of the electronic transaction record based on the embeddings associated with each term of the merchant portion. Before the embeddings for each term are combined, each of the embeddings can be weighted based on a weighting factor associated with the corresponding term, such as an inverse document frequency associated with the term. In particular, in one embodiment, each of the embeddings (vectors) may be multiple by the scalar weighting factor (IDF value) for the corresponding term. The weighted embeddings for each term of the merchant portion of the electronic transaction record are then combined (e.g., summed or averaged) to generate the single mathematical representation for the merchant portion of the electronic transaction record.”) “The vector builder 257 can then combine the embeddings for each of the original search terms (e.g., by summing the or averaging the values of the vectors) to create a single mathematical representation (e.g., a single vector) representing the entire set of original search terms.”) ¶ [0081]; see also ¶¶ [0088], [0103], [0115]. The use of “or” is interpreted as requiring only one of the limitations. Limitations not explicitly rejected are indicated by 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have combined generating a transaction vector by calculating a mean of the set of word embedding vectors across each dimension of the plurality of dimensions as explained in Barbour, to the known invention of Hamooni, with the motivation to eliminate noisy transaction data (i.e., transaction records that are not standardized, may not be easily interpreted, altered, control characters removed or added, and contain errors) Barbour, ¶¶ [0009], [0010], [0014].


Regarding Claim 2, Hamooni, Brosamer, Barbour, and NPL MonkeyLearn  disclose
The method of claim 1 as explained above.
Hamooni further discloses
further comprising: for each transaction of the one or more transactions, generating, based on the identified category of the transaction and the second transaction description of the transaction, one or more transaction sentence strings.
(Examiner interprets “generating … one or more transaction sentence strings” as “concatenating one or more transaction words of the transaction.” Spec., ¶ [0041]. See at least ¶ [0063] where the “classifier constructor 106 may be programmed to combine (e.g., concatenate, multiply, join, etc.) feature extractions and embedded extractions.”) 

Regarding Claim 5, Hamooni, Brosamer, Barbour, and NPL MonkeyLearn disclose
The method of claim 1 and each word embedding vector of the set of word embedding vectors as explained above.
Hamooni further discloses
wherein each word embedding vector of the set of word embedding vectors corresponds to a transaction word in the set of transaction history data of the user.
(See at least Fig. 1 and associated text  ¶ [0058], where the “embeddings extractor 108 generates a document for words used in the documents of the transaction.” “Embeddings extractor 108 may use models (e.g., word2vec, syntactic, and semantic patterns that can be reproduced from transaction data related to a customer-restaurant interaction, etc.) to characterize transaction data based on co-occurrence, frequency, or context of words in a document or payment transaction.” Id; See also ¶ [0061], describing the feature extractor 110 that segments transaction information into transaction words. Historical transaction data is used from “a predefined time.” ¶ [0106].)

Regarding Claim 9, Hamooni, Brosamer, Barbour, and NPL MonkeyLearn disclose
The method of claim 1 as explained above.
Hamooni further discloses
further comprising: identifying, based on the set of transaction vectors, a set of similar users.  
(See at least ¶ [0098], where “the embeddings extractor 108 determines consumer compatibility with a merchant based on merchant attributes by encoding a plurality of consumer characteristics (e.g., embeddings, such as merchant embeddings of a consumer, etc.) that may have similarities with characteristics of other respective consumers ( e.g., other consumer characteristics, etc.) with respect to a particular merchant. The consumer characteristics are then used to determine compatibility between consumers and restaurants … The embeddings extractor 108 determines the similarities between a consumer and a merchant to make a correlation between the consumer and the merchant based on a comparison of the characteristics of the consumer (e.g., consumer characteristics based on merchant choices determined from payment transactions that show a likelihood the consumer is a vegetarian, etc.) with attributes of a merchant either known or based on a plurality of consumer characteristics of one or more second consumers who visited the merchant (e.g., based on payment transactions of the plurality of second consumers who visited the other merchant, etc.) or existing attributes of the merchant.” Alternatively, Brosamer, col. 6:18–24, “The payment processing system can further use the third party data to identify the one or more class profiles that are similar to the business profile of the merchant. For example, the payment processing system can determine classes of items acquired by customers from the merchant based on customer reviews that are associated with the merchant.”)

Regarding Claim 10, Hamooni, Brosamer, Barbour, and NPL MonkeyLearn disclose
The method of claim 9 as explained above.
Brosamer further discloses
further comprising: determining, based on the set of similar users, the set of similar merchants.  
(See at least Col. 2:36–40, “classify merchants into machine classifications by comparing information associated with the merchant using various machine-learning models,” such as “word2vec” (the same model used by Hamooni and disclosed by Applicant’s Specification). Col. 3:66. Figs. 3 & 7 disclose a set of similar merchants for display to the user.) The resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 1 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 10.
Alternatively, Hamooni: See at least ¶ [0098], where “the embeddings extractor 108 determines consumer compatibility with a merchant based on merchant attributes by encoding a plurality of consumer characteristics (e.g., embeddings, such as merchant embeddings of a consumer, etc.) that may have similarities with characteristics of other respective consumers ( e.g., other consumer characteristics, etc.) with respect to a particular merchant. The consumer characteristics are then used to determine compatibility between consumers and restaurants … The embeddings extractor 108 determines the similarities between a consumer and a merchant to make a correlation between the consumer and the merchant based on a comparison of the characteristics of the consumer (e.g., consumer characteristics based on merchant choices determined from payment transactions that show a likelihood the consumer is a vegetarian, etc.) with attributes of a merchant either known or based on a plurality of consumer characteristics of one or more second consumers who visited the merchant (e.g., based on payment transactions of the plurality of second consumers who visited the other merchant, etc.) or existing attributes of the merchant.” Alternatively, Brosamer, col. 6:18–24, “The payment processing system can further use the third party data to identify the one or more class profiles that are similar to the business profile of the merchant. For example, the payment processing system can determine classes of items acquired by customers from the merchant based on customer reviews that are associated with the merchant.”

Regarding Claim 11, Hamooni discloses
A processing system, comprising: 
a memory comprising computer-executable instructions; a processor configured to execute the computer-executable instructions and cause the processing system to: 
(See at least Fig. 2, disclosing: processor 204 and memory 206. ¶ [0069] (processor programmed to perform functions).)
The remaining limitations of Claim 11 are not substantively different than those presented in Claim 1 and are therefore, rejected, mutatis mutandis, based on Hamooni, Brosamer, Barbour, and NPL MonkeyLearn for the same rationale presented in Claim 1 supra.

Regarding Claims 12 and 15, Hamooni, Brosamer, Barbour, and NPL MonkeyLearn disclose
The processing system of claim 11 as explained above.
The remaining limitations of Claims 12 and 15, are not substantively different than those presented in Claims 2 and 5, respectively, and are therefore, rejected, mutatis mutandis, based on Hamooni, Brosamer, Barbour, and NPL MonkeyLearn for the same rationale presented in Claims 2 and 5, respectively, supra.

Regarding Claim 18, Hamooni discloses
A non-transitory computer-readable medium comprising computer-executable instructions, which, when executed by a processing system, cause the processing system to perform a method, the method comprising: 
(See at least Fig. 2, disclosing: processor 204 and memory 206. ¶ [0069] (processor programmed to perform functions).)
The remaining limitations of Claim 18 are not substantively different than those presented in Claim 1 and are therefore, rejected, mutatis mutandis, based on Hamooni, Brosamer, Barbour, and NPL MonkeyLearn for the same rationale presented in Claim 1 supra.

Regarding Claims 21, 24, and 25, Hamooni, Brosamer, Barbour, and NPL MonkeyLearn disclose
The non-transitory computer-readable medium of claim 18, the computer-executable instructions, and the processor as explained above.
The remaining limitations of Claims 21, 24, and 25 are not substantively different than those presented in Claims 2, 5, and 9, respectively, and are therefore, rejected, mutatis mutandis, based on Hamooni, Brosamer, Barbour, and NPL MonkeyLearn for the same rationale presented in Claims 2, 5, and 9, respectively, supra.

Regarding Claim 26, Hamooni, Brosamer, Barbour, and NPL MonkeyLearn disclose
The non-transitory computer-readable medium of claim 25, the computer-executable instructions, and the processor as explained above.
The remaining limitations of Claim 26 is not substantively different than that presented in Claim 10 and is therefore, rejected, mutatis mutandis, based on Hamooni, Brosamer, Barbour, and NPL MonkeyLearn for the same rationale presented in Claim 10, supra.


Regarding Claim 27, Hamooni, Brosamer, Barbour, and NPL MonkeyLearn disclose
The processing system of claim 11 as explained above.
The remaining limitations of Claim 27 is not substantively different than that presented in Claim 9 and is therefore, rejected, mutatis mutandis, based on Hamooni, Brosamer, Barbour, and NPL MonkeyLearn for the same rationale presented in Claim 9, supra.

Regarding Claim 28, Hamooni, Brosamer, Barbour, and NPL MonkeyLearn disclose
The processing system of claim 27 as explained above.
The remaining limitations of Claim 28 is not substantively different than that presented in Claim 10 and is therefore, rejected, mutatis mutandis, based on Hamooni, Brosamer, Barbour, and NPL MonkeyLearn for the same rationale presented in Claim 10, supra.

Claims 3, 4, 13, 14, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hamooni, Brosamer, Barbour, and NPL MonkeyLearn and further in view of Margalit et al. (U.S. Pat. Pub. No. 2018/0336369) [“Margalit”].

Regarding Claim 3, Hamooni, Brosamer, Barbour, NPL MonkeyLearn disclose
The method of claim 2 and each transaction sentence string as explained above.
Hamooni further discloses
wherein each transaction sentence string comprises at least two or more second transaction descriptions concatenated by a delimiter.  
(See at least ¶ [0063] where the “classifier constructor 106 may be programmed to combine (e.g., concatenate, multiply, join, etc.) feature extractions and embedded extractions.”

	Hamooni discloses wherein each transaction sentence string comprises at least two or more second transaction descriptions concatenated but does not disclose a concatenation “by a delimiter.” Therefore, Hamooni does not disclose but Margalit discloses:

wherein each transaction sentence string comprises at least two or more [ ] transaction descriptions concatenated by a delimiter [comma separated string].  
(See at least ¶ [0030], where the “data preparation procedure 202 may take as input from a user both the anonymized and original datasets at 208. The anonymized and original datasets may be inputted into the program in an xml spreadsheet, a columnar oriented database, or a comma separated string, among other formats.” Data preparation procedure is used as input to a machine learning model. Fig. 2. The data may be transaction data. ¶ [0072].)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have a transaction sentence string concatenated by a delimiter as explained in Margalit, to the known invention of Hamooni, with the motivation to prepare data for input into a machine learning model. Margalit, ¶ [0030], Fig. 2.

Regarding Claim 4, Hamooni, Brosamer, Barbour, NPL MonkeyLearn and Margalit disclose
The method of claim 3 and the set of transaction history data of the user as explained above.
Hamooni further discloses
wherein the set of transaction history data of the user comprises the one or more transaction sentence strings.  
(Examiner interprets “generating … one or more transaction sentence strings” as “concatenating one or more transaction words of the transaction.” Spec., ¶ [0041]. See at least ¶ [0063] where the “classifier constructor 106 may be programmed to combine (e.g., concatenate, multiply, join, etc.) feature extractions and embedded extractions.”)

Regarding Claim 13, Hamooni, Brosamer, Barbour, NPL MonkeyLearn disclose
The processing system of claim 12 as explained above.
The remaining limitations of Claim 13 are not substantively different than those presented in Claim 3 and are therefore, rejected, mutatis mutandis, based on Hamooni, Brosamer, Barbour, NPL MonkeyLearn and Margalit for the same rationale presented in Claim 3 supra.

Regarding Claim 14, Hamooni, Brosamer, Barbour, NPL MonkeyLearn and Margalit disclose
The processing system of claim 13 as explained above.
The remaining limitations of Claim 14 are not substantively different than those presented in Claim 4 and are therefore, rejected, mutatis mutandis, based on Hamooni, Brosamer, Barbour, NPL MonkeyLearn and Margalit for the same rationale presented in Claim 4 supra.

Regarding Claim 22, Hamooni, Brosamer, Barbour, NPL MonkeyLearn disclose
The non-transitory computer-readable medium of claim 21 as explained above.
The remaining limitations of Claim 22 are not substantively different than those presented in Claim 3 and are therefore, rejected, mutatis mutandis, based on Hamooni, Brosamer, Barbour, NPL MonkeyLearn and Margalit for the same rationale presented in Claim 3 supra.

Regarding Claim 23, Hamooni, Brosamer, Barbour, NPL MonkeyLearn and Margalit disclose
The non-transitory computer-readable medium of claim 22 as explained above.
The remaining limitations of Claim 23 are not substantively different than those presented in Claim 4 and are therefore, rejected, mutatis mutandis, based on Hamooni, Brosamer, Barbour, NPL MonkeyLearn and Margalit for the same rationale presented in Claim 4 supra.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082. The examiner can normally be reached M-F 9:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES H MILLER/Examiner, Art Unit 3694